Citation Nr: 0311487	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  96-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the RO acted properly in reducing from 20 to 
10 percent the rating for the veteran's service-connected 
left eye pigment disruption, with scotoma and status post 
traumatic macular detachment.

2.  Entitlement to an increased evaluation for left eye 
pigment disruption, with scotoma and status post traumatic 
macular detachment, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1971 and from December 1978 to May 1984.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.


REMAND

In July 1998 and November 2000, the Board remanded this case 
for further development.  Thereafter, pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002), 
codified at 38 C.F.R. § 19.9(a)(2), the Board sent a letter 
to the veteran advising him of the duty to notify and assist 
provisions in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), to 
include informing him that he had not less than 30 days to 
respond to the notice.  The Board subsequently received an 
additional relevant treatment record, as well as a letter 
from the veteran.
 
Subsequent to the Board's development, the Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) (authorizing the Board to conduct additional 
development), in the manner that it operates in tandem with 
38 C.F.R. § 20.1304 (allowing the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver), is contrary to the requirement in 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. § 5103(a)" and "not less than 30 days to respond 
to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In light of this recent Federal 
Circuit case, this case must be remanded to the RO.
The RO should also ensure compliance with the duty to notify 
and assist provisions of the VCAA, to include 38 U.S.C. 
§ 5103(b).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, to 38 U.S.C. § 5103(b).  

2.  The RO should readjudicate the issues 
of whether the RO acted properly in 
reducing from 20 to 10 percent the rating 
for left eye pigment disruption, with 
scotoma and status post traumatic macular 
detachment; and entitlement to an 
increased evaluation for left eye pigment 
disruption, with scotoma and status post 
traumatic macular detachment, currently 
evaluated as 10 percent disabling.

3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the December 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




